Hughes, J. (after stating the facts.) The contention of the appellant is that the covenants, in the deed of Shaver and wife, Caroline, to him apply to the land described in the deed, and not to whatever “right, title, claim and interest” the appellees’ ancestor may have had at the time of the execution of the deed, which was all that the deed, in terms of the granting clause, purports to convey. The warranty is: “And we, the said James Shaver and Caroline Shaver, do, for ourselves and our heirs and assigns, warrant and defend the same unto the said Dennis W. Reynolds.” It appears, from the language in the granting part of the deed, that Shaver and wife intended to convey only their “right, title, claim and interest” in the land, and that they intended only to “warrant and defend the same.” This is the \ legal import of their warranty ; that is, that they would ¡warrant and defend such “right, title, claim and inter-fest” as they had in the land at the date of their conveyance, which was all they had conveyed,, The conclusion ¡that such was their intention seems apparent from the language of the conveyance, and is strengthened by the facts that Reynolds, as administrator of the estate of Kelsey, had conveyed this land to Shaver while it was a homestead and could not legally be sold by the administrator. The conveyance of Shaver and wife to Reynolds was, therefore, nothing more than a quitclaim deed. In Van Rensselaer v. Kearney, 11 Howard, 322, it is said : “ The general principiéis admitted that a grantor conveying by deed of bargain and sale, by way of release or quitclaim of all his right and title to a tract of land, if made in good faith and without any fraudulent representations, is not responsible for the goodness of the title beyond the covenants in his deed.” Patton v. Taylor, 7 How. 159; 2 Sugden on Vendors, chap. 12, sec. 2, p. 421; 2 Kent’s Com. 473', and other cases cited. “Where a deed purports to convey only the right, title and interest of the grantor, the scope of the covenant of warranty may be limited by the subject-matter of the conveyance.” 2 Devlin on Deeds, sec. 931 and cases cited. Tiedeman on Real Property, sec. 858, says : “If a deed purports to convey in terms the right, title and interest of the grantor to the land described, instead of conveying in terms the land itself, a general covenant of warranty will be limited to that right or interest, and will not be broken by the enforcement of a paramount title outstanding against the grantor at the time of the conveyance.” Affirmed.